DISMISSED and Opinion Filed January 16, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00039-CV

                           IN RE SUGAR RAY FRANKLIN, Relator

                  Original Proceeding from the 283rd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. F1155114

                              MEMORANDUM OPINION
                           Before Justices Brown, Schenck, and Reichek
                                    Opinion by Justice Reichek
       Relator was convicted of aggravated assault with a deadly weapon in 2012, and the trial

court assessed punishment at five years’ confinement. This Court affirmed the conviction on direct

appeal on September 25, 2013. See Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas

2013, no pet.). In this original proceeding, relator asks this Court to compel the trial court to vacate

the 2012 judgment and expunge it from relator’s record.

       This proceeding is a collateral attack on a final conviction and, therefore, falls within the

scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07. Only the Texas Court of Criminal

Appeals has jurisdiction in final, post-conviction felony proceedings. Id; Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding); In re McAfee, 53 S.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
      Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                /Amanda L. Reichek/
                                                AMANDA L. REICHEK
                                                JUSTICE




190039F.P05




                                             –2–